Citation Nr: 1723203	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1998 to November 2007, which is considered honorable for VA purposes; he also served from November 2007 to January 2009, which is a period that is not considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in February 2015.  The claim has since returned for further appellate consideration.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his right ear hearing loss is causally or etiologically related to his military service, to include noise exposure therein.


CONCLUSION OF LAW

The criteria for establishment of service connection for hearing loss in the right ear are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant service treatment records, post-service VA treatment records, lay statements in support of the claim, and hearing transcript have been associated with the claims files.  He has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Service Connection 

The Veteran asserts his hearing loss in the right ear is related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

A.  Hearing Loss

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  When the audiometric test results at a Veteran's separation examination do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

Here, the record reflects the Veteran has hearing loss that is disabling for VA purposes.  He attributes his hearing loss to noise exposure during service, where he worked as a machinists mate in the Navy.  He also reported noise exposure from helicopters, aircraft engines, and auxiliary machines.  See September 2010 VA examination.  Although he did not make any hearing-related complaints during service, the Board concedes his position as a machinists mate in the Navy provided noise exposure based on the noise exposure coding of his position as "highly probable."  

In April 1998, his entrance examination showed normal hearing and there were no reports of ear problems.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0

In October 2002, service treatment records showed normal hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
15
20

In June 2008, service treatment records showed normal hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
10

In August 2008, service treatment records showed normal hearing.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
10

Service treatment records from November 2008 and January 2009 indicate that the Veteran reported no ear, nose or throat trouble.  

In September 2010, the Veteran was afforded a VA audiology examination.  The VA examiner diagnosed mild sensorineural hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
40

Speech discrimination was 94 percent in the right ear.  The examiner said it was less likely than not that the Veteran's hearing loss was caused by noise exposure during service because his entrance and exit examinations showed normal hearing.  In addition, the flat nature of the Veteran's current hearing loss did not strongly suggest noise exposure as a causative factor.  

In May 2011, the Veteran underwent another VA audiology consultation.  The VA examiner diagnosed sensorineural hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
50
50

Speech discrimination was 96 percent in the right ear.  There was a slight decrease by 10-20dB in the right ear.  The examiner found the Veteran did not have noise exposure, however, no rationale was provided for this opinion.  

In August 2011, the Veteran was afforded a VA audiology examination.  Speech discrimination was 96 percent in the right ear.  However, the Veteran's responses were inconsistent and could not be considered reliable or appropriate for disability determination.  The examiner said given the nature of his responses to tones and the flat nature on an earlier examination, that the Veteran should be tested at a facility with a wider range of non-behavioral testing.

In August 2012, the Veteran underwent another VA audiology consultation.  The VA examiner diagnosed sensorineural hearing loss but determined right ear thresholds were unreliable.  There was a positive Stenger test.  Speech discrimination could not be accurately assessed.  

In May 2013, the Veteran was noted to have some asymmetric hearing loss on the right side.  However, on further evaluation, a positive Stenger test indicated the possibility of malingering.  

In September 2013, the Veteran had VA audiology consultation.  Reliable results were not obtained in the right ear and there was a positive Stenger test.  Speech discrimination was 92 percent in the right ear.  

In April 2015, the Veteran was afforded a VA audiology examination.  The VA examiner was unsure if the Veteran's hearing was within the normal limits and only selected normal hearing in the diagnosis section because of the form's requirements to make a selection to proceed with the report.  Acoustic immittance was normal but ipsilateral and contralateral acoustic reflexes were abnormal.  The examiner deemed the pure tone thresholds unreliable and would not report them.  The examiner stated based on the large difference between the right ear speech reception threshold and the right ear pure tone average, the pure tone thresholds were deemed unreliable.  In addition, a pure tone Stenger performed at 500Hz was positive suggesting unreliable pure tone thresholds for the right ear.  Further, an OAE screen was passed in the right ear at 2000Hz.  The pure tone threshold obtained at 2000Hz did not correspond with the passing OAE result, which also suggested poor pure tone reliability.  

The Board acknowledges the inconsistent or unavailable testing results for the past few years.  However, earlier testing shows hearing loss that is disabling for VA purposes during the appeal period.  In addition, the Board notes the Veteran is service-connected for a mental disability that is found to be 100 percent disabling, which likely explains some of the difficulty with testing.  

Based on a review of the evidence, the Board concludes service connection is established.  The Veteran has a current disability and the Board has acknowledged noise exposure during service, which satisfies the first and second elements of service connection - a current disability and an in-service occurrence.  The Veteran has provided probative testimony regarding his hearing loss and the Board notes there was a threshold shift during service.  Accordingly, the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of relative equipoise as to whether the Veteran's hearing loss in the right ear is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hearing loss in the right ear has been established.  38 U.S.C.A. §§1117, 5107; 38 C.F.R. §§ 3.102, 3.317; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hearing loss in the right ear is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


